DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Response to Amendment
The amendment filed on 26 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that Saunders fails to disclose “a seating sensor configured to detect whether a passenger is sitting on the driver seat of the vehicle”.  The examiner disagrees.  Saunders teaches a seating sensor which determines whether a passenger left/right and front/back brakes of the vehicle” (remarks page 11, emphasis added).  The examiner agrees completely, Saunders is definitely adjusting the braking forces to the left front brakes of the car, a.k.a. the part with the driver’s seat, and thus has the sensor in said driver’s seat, contrary to the applicant’s argument.  
Applicant’s arguments with respect to claims 1-15, 18, 20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reuschel et al. (DE 10 2013 018784 A1) in view of Bekhor (US 7,095,318 B1), Dolgov et al. (US 2014/0303827 A1), Saunders et al. (US 2003/0196495 A1), and  Yu et al. (US 2015/0006005 A1).
Note: Cited page/paragraph numbers refer to English language equivalent US 2016/0250963 A1.
With respect to claim 1; Reuschel teaches “a vehicular illumination device configured to display information indicative of a driving mode of a vehicle toward an exterior of the vehicle capable of travelling in an automatic driving mode (2, 2’, 4, 4’), the vehicular illumination device comprising: an illuminator configured to radiate light toward the exterior of the vehicle (2, 2’, 4, 4’), and an illumination controller comprising a hardware processor (paragraph 34) configured to set an illumination state of the illuminator to a predetermined illumination state (paragraph 34) in accordance with the driving mode of the vehicle (paragraphs 44-46), wherein the illuminator comprises a plurality of light emitting areas (2, 2’, 4, 4’).
Reuschel does not specifically teach wherein the illuminator comprises a plurality of light emitting areas and the illumination controller is configured to selectively control the plurality of light emitting areas such that at least one of the plurality of light emitting areas lights up independently of remaining areas of the plurality of light emitting areas.
However, Bekhor teaches wherein the illuminator (20, 30, or 40) comprises a plurality of light emitting areas (“STOP”, “HELP”, etc) and the illumination controller is configured to configured to selectively control the plurality of light emitting areas for at least one of the plurality of light emitting areas to light up independently of remaining areas of the plurality of light emitting areas (column 8 line 42 to column 9 line 41).

Reuschel does not specifically teach a seating sensor configured to detect whether a passenger is sitting on a driver seat of the vehicle, and wherein the illumination controller is configured to, based on a result provided by the seating sensor, determine whether a passenger is on the driver seat of the vehicle.
However, Saunders teaches a seating sensor (108) configured to detect whether a passenger (102) is sitting on a driver (104) seat of the vehicle (paragraph 27), and wherein the illumination controller (114) is configured to, based on a result provided by the seating sensor, determine whether a passenger is on the driver seat of the vehicle (paragraph 27).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the vehicular illumination device of Reuschel with the seating sensor of Saunders in order to generate useful data for warning systems (Saunders paragraph 14).
Reuschel does not specifically teach wherein the illumination controller is configured to set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle.

It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel with the ability to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to switch to manual mode has been refused due to the driver not being properly positioned to take manual control (Dolgov paragraphs 88-89).
Reuscel does not specifically teach “a calling signal is received from a mobile device”.
However, Yu teaches “a calling signal is received from a mobile device (paragraphs 73, 187)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel with the ability to receive a signal from a mobile device as Yu teaches in order to summon the vehicle or send it to someone else (Yu paragraph 187).
With respect to claim 2; Reuschel teaches “wherein the illumination controller is configured to turn on or off the illuminator based on the driving mode of the vehicle is a predetermined driving mode (paragraphs 34, 44-46)”.
With respect to claim 3; Reuschel teaches “wherein the illumination controller is configured to turn son or off the illuminator based on the driving mode of the vehicle being a full-automatic driving mode (paragraphs 34, 44-46)”.

With respect to claim 5; Reuschel teaches “wherein the illumination controller is configured to turn on or off the illumination unit when the driving mode of the vehicle is a full-automatic driving mode, an advanced driving support mode or a driving support mode (paragraphs 35, 44-46)”.
With respect to claim 6; Reuschel inherently teaches “wherein the illumination controller is configured to set the illumination state of the illuminator to a first illumination state based on the driving mode of the vehicle being a full-automatic driving mode (paragraphs 44-46) wherein the illumination controller is configured to set the illumination state of the illuminator to a second illumination state based on the driving mode of the vehicle being an advanced driving support mode (paragraphs 41-43), wherein the illumination controller is configured to set the illumination state of the illumination unit to a third illumination state based on the driving mode of the vehicle being a driving support mode (paragraphs 41-43), and wherein the illumination controller sets the illumination state of the illumination unit to a fourth illumination state based on the driving mode of the vehicle being a manual driving mode (paragraphs 44-46)”.
Note: the advanced driver support mode corresponds to the case of an incapacitated driver (paragraph 43), while driver support mode corresponds to the case of driver with limited capacity (paragraph 43).
With respect to claim 7; Reuschel teaches “wherein the illumination controller is configured to change an illumination color, a luminescence intensity, a light emitting area or a blinking cycle of the illuminator in accordance with the driving mode of the vehicle (paragraphs 34, 40)”.

With respect to claim 22; Reuschel teaches “A vehicle (1) comprising the vehicle system according to claim 8 (see above) and capable of travelling in an automatic driving mode (paragraphs 44-46)”.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reuschel in view of Dolgov, Saunders, and Yu.
With respect to claim 9:	Reuschel teaches “a vehicular illumination device configured to display information in a state where there is no passenger on a driver seat of the vehicle (2, 2’, 4, 4’), which indicates that a vehicle is travelling in a full-automatic driving mode (paragraphs 44-46) toward an exterior of the vehicle (1) capable of travelling in the full-automatic driving mode (paragraphs 44-46), the vehicular illumination device comprising: an illuminator configured to radiate light to an outside of the vehicle (2, 2’, 4, 4’), and an illumination controller comprising a hardware processor (paragraph 34) configured to set an illumination state of the illuminator to a predetermined illumination state (paragraph 34)”.
Reuschel does not specifically teach a seating sensor configured to detect whether a passenger is sitting on the driver seat of the vehicle, and an illumination controller comprising a hardware processor, configured to, based on a result provided by the seating sensor, determine whether a passenger is on a-the driver seat of the vehicle.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the vehicular illumination device of Reuschel with the seating sensor and processor of Saunders in order to generate and process useful data for warning systems (Saunders paragraph 14).
Reuschel does not specifically teach an illumination controller configured to set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle.
However, Dolgov teaches an illumination controller configured to set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle (paragraphs 88, 89).
It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to switch to manual mode has been refused due to the driver not being properly positioned to take manual control (Dolgov paragraphs 88-89).
Reuscel does not specifically teach “a calling signal is received from a mobile device”.
However, Yu teaches “a calling signal is received from a mobile device (paragraphs 73, 187)”.

With respect to claim 10:	Dolgov teaches “wherein the illumination controller is configured to turn on or off the illuminator based on the driving mode of the vehicle being the full- automatic driving mode and there being no passenger on the driver seat of the vehicle (paragraphs 88-89)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to switch to manual mode has been refused due to the driver not being properly positioned to take manual control (Dolgov paragraphs 88-89).
With respect to claim 11:	Dolgov teaches “a vehicle controller comprising a hardware processor configured to transmit a predetermined control signal to the vehicular illumination device based on a driving mode of the vehicle is the full-automatic driving mode and there is no passenger on the driver seat of the vehicle, wherein the illumination controller is configured to set the illumination state of illuminator to the predetermined illumination state based on the predetermined illumination control signal (paragraphs 88-89)”.
The motivation to combine is the same as in claim 9.
With respect to claim 12:	Reuschel teaches “a vehicular illumination device configured to display information (2, 2’, 4, 4’), which indicates that a vehicle is travelling in a full-automatic driving mode in a state where there is a passenger in the vehicle (paragraphs 
Reuschel does not specifically teach a seating sensor configured to detect whether a passenger is sitting on the driver seat of the vehicle, and an illumination controller comprising a hardware processor, configured to, based on a result provided by the seating sensor, determine whether a passenger is in the vehicle.
However, Saunders teaches a seating sensor (108) configured to detect whether a passenger (102) is sitting on the driver seat (104) of the vehicle, and an illumination controller comprising a hardware processor (114), configured to, based on a result provided by the seating sensor, determine whether a passenger is in the vehicle (paragraph 27).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the vehicular illumination device of Reuschel with the seating sensor and processor of Saunders in order to generate and process useful data for warning systems (Saunders paragraph 14).
Reuschel does not specifically teach an illumination controller configured to set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle.
However, Dolgov teaches an illumination controller configured to set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle (paragraph 88).

With respect to claim 13:	Dolgov teaches “wherein the illumination controller is configured to turn on or off the illuminator based on the driving mode of the vehicle being the full- automatic driving mode and there being no passenger on the driver seat of the vehicle (paragraphs 88-89)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to switch to manual mode has been refused due to the driver not being properly positioned to take manual control (Dolgov paragraphs 88-89).
With respect to claim 14:	Dolgov teaches “a vehicle controller comprising a hardware processor configured to transmit a predetermined control signal to the vehicular illumination device based on a driving mode of the vehicle is-being the full-automatic driving mode and there is-being no passenger on the driver seat of the vehicle, wherein the illumination controller is configured to set the illumination state of illuminator to the predetermined illumination state based on the predetermined illumination control signal (paragraphs 88-89)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to .

Claims 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reuschel in view of Dellock et al. (US 2015/0154896 A1), Saunders and Dolgov.
With respect to claim 15:	Reuschel teaches “a vehicular display device configured to display information (2, 2’, 4, 4’), which indicates that a vehicle is a vehicle capable of travelling in an automatic driving mode, toward an exterior of the vehicle (paragraphs 44-46), an illuminator configured to radiate light toward an exterior of the vehicle (2, 2’, 4, 4’)”.
Reuschel does not specifically teach “wherein the vehicular display device comprises an emblem including a symbol within the emblem attached to a vehicle body of the vehicle”.
However, Dellock teaches a vehicular display device comprising an emblem (22) including a symbol within the emblem (28) attached to the vehicle body of the vehicle (24).
It would have been obvious at the time of the invention to modify Reuschel’s vehicular display device to comprise an emblem with a symbol such as Dellock’s for the sake of aesthetics or to provide vehicle information to an intended observer (paragraph 48).
Reuschel does not specifically teach a seating sensor configured to detect whether a passenger is sitting on a driver seat of the vehicle, and an illumination controller configured to, based on a result provided by the seating sensor, determine whether a passenger is on a-the driver seat of the vehicle.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the vehicular illumination device of Reuschel with the seating sensor of Saunders in order to generate useful data for warning systems (Saunders paragraph 14).
Reuschel does not specifically teach an illumination controller configured to set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle.
However, Dolgov teaches an illumination controller is configured to determine whether a passenger is on a driver seat of the vehicle set an illumination state of the illuminator to a predetermined illumination state based on there being no passenger on the driver seat of the vehicle (paragraphs 88, 89).
It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to switch to manual mode has been refused due to the driver not being properly positioned to take manual control (Dolgov paragraphs 88-89).
With respect to claim 18:	Reuschel teaches “wherein the illumination controller is further configured to set a light emitting state of the illuminator to a predetermined light emitting state based on a driving mode of the vehicle being the automatic driving mode (paragraphs 44-46)”.

It would have been obvious at the time of the invention for one of ordinary skill in the art to configure the illumination controller of Reuschel to use the illuminator to send a message based on there being no-one in the driver seat in order to signal that an attempt to switch to manual mode has been refused due to the driver not being properly positioned to take manual control (Dolgov paragraphs 88-89).
With respect to claim 20:	Reuschel teaches “wherein the illumination controller is configured to turn on or off the illuminator when based on the driving mode of the vehicle being the automatic driving mode (paragraphs 44-46)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHANIEL J LEE/Examiner, Art Unit 2875                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875